              Case 8:18-cv-03019-GJH Document 2 Filed 10/02/18 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


AMERICAN CHEMICAL SOCIETY, et al.

               Plaintiffs,
                                                       Case No.
 v.

RESEARCHGATE GMBH,

               Defendant.




                             DISCLOSURE OF CORPORATE INTEREST

         Pursuant to Local Rule 103.3 of the Local Rules for the District of Maryland and Rule 7.1

  of the Federal Rules of Civil Procedure, and to enable District Judges and Magistrate Judges of

  the Court to evaluate possible disqualification or recusal, the undersigned counsel for Plaintiffs

  American Chemical Society, Elsevier Inc., Elsevier Ltd., and Elsevier B.V. certify as follows:

         1.       American Chemical Society is not an affiliate or parent of any corporation,

  unincorporated association, partnership or other business entity, not a party to the case, that has

  a financial interest in the outcome of this litigation as defined in District of Maryland Local

  Rule 103.3.

         2.       Elsevier Inc., Elsevier Ltd. and Elsevier B.V. are each owned by RELX plc

  (through subsidiaries not publicly held). RELX plc is a publicly held company that own 10% or

  more of the stock in the entities that own Elsevier Inc., Elsevier Ltd. and Elsevier B.V.
       Case 8:18-cv-03019-GJH Document 2 Filed 10/02/18 Page 2 of 2



DATED: October 2, 2018                Respectfully submitted,


                                By:     /s/ Scott Zebrak
                                      Scott A. Zebrak (Bar Number 17741)
                                      Corey Miller
                                      OPPENHEIM + ZEBRAK, LLP
                                      5225 Wisconsin Avenue NW, Suite 503
                                      Washington, DC 20015
                                      Tel: (202) 480-2999
                                      Fax: (866) 766-1678
                                      scott@oandzlaw.com
                                      corey@oandzlaw.com
                                      Attorneys for Plaintiffs




                                      2
